ALLEN, J.
Epitomized Opinion
Action by Co. to enjoin union. After the expiration of a contract between the Co. and the Electrical Union, the Co. tried to establish an open shop. The union caused a strike and the Common Pleas Court of Lucas county enjoined acts of violence and intimidation, but the court permitted peaceful picketing and peaceful persuasion of employees to leave their work under a contract which was terminable at will. The Court of Appeals affirmed the judgment. The Supreme Court in affirming the judgment held, in official Syllabus, 24 Abs. 452, as follows:
1. “Picketing the plant of an employer by strikers during a strike and peaceful discussion and persuasion of employees to leave their employment, which under the terms of their contract is terminable at will, and peaceful persuasion of men applying for employment not to work for that particular employer, if unaccompanied by physical violence, abuse, intimidation, or any form of coercion or duress, direct or indirect, are not unlawful and cannot be enjoined.”